Citation Nr: 1621170	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  07-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE


Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression, to include a total disability rating based on individual unemployability (TDIU) due to the service-connected depression and PTSD.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1985, to include combat service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal and the Bronze Star Medal with "V" device.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which increased the rating for the Veteran's service-connected psychiatric disability to 30 percent but denied a rating in excess of 30 percent for the disability.  

The Board also notes that the Veteran claims to be unemployable due to his service-connected psychiatric disability.  Therefore, the Board also has jurisdiction over the issue of entitlement to a total disability rating based on individual unemployability (TDIU) based on the service-connected psychiatric disability.  However, the Board does not have jurisdiction over the issue of entitlement to a TDIU based on all of the service-connected disabilities.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  If the Veteran believes that he is unemployable due to all of his service-connected disabilities, he should so inform the RO, which should respond appropriately to any such communication from the Veteran.  

In September 2011, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is of record.  In a September 2015 letter, the Veteran was informed that the Veterans Law Judge who presided at the September 2011 hearing was no longer employed with the Board.  He was also informed of his options for another Board hearing and that the Board would assume that he does not want another hearing if he did not respond to the letter within 30 days.  The Veteran has not responded to the letter.  

When this case was most recently before the Board in December 2015, it was remanded for further development.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The Veteran has reported receiving psychiatric counseling or treatment at the Savannah Vet Center.  In February 2012, the Board remanded this case for further development, to include development to obtain pertinent records from the Savannah Vet Center.  In December 2015 the case was remanded because the originating agency failed to undertake appropriate development to obtain the Savannah Vet Center records and for the purpose of obtaining other records.

Thereafter, the originating agency sent the Veteran a letter in December 2015 with authorization forms and requested the Veteran to complete and return the forms to enable it to obtain his Vet Center records.  Although the Veteran did not respond to the letter, the Vet Center records are already in the possession of VA and a signed authorization from the Veteran is not required to obtain the records.  Therefore, further development to obtain the Vet Center records is in order.  While the case is in remand status, further development to obtain any more recent Dublin VA Medical Center records should also be completed.

The Board's review of the record also discloses that the Veteran has not been provided appropriate notice in response to the TDIU component of his claim.  This should also be done while the case is in remand status. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran with appropriate notice in respond to the TDIU component of his claim.  In addition, he should be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU.

2.  Associate with the record on appeal all outstanding VA treatment and counseling records pertinent to the Veteran's claim, to include the Veteran's Savannah Vet Center records and any Dublin VA Medical Center records for the period since April 2015.

3.  Undertake any other indicated development, to include affording the Veteran another VA examination to determine the current degree of severity of his service-connected psychiatric disability and its impact on his employability if the evidence suggests that the disability has increased in severity since the most recent examination in April 2012.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




